 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    THOMAS JOHN HEILMAN,                               No. 2:11-cv-0042-JAM-EFB P
11                       Plaintiff,
12              v.                                       ORDER
13    C. CHERNISS, et al.,
14                       Defendants.
15

16                                                Background

17          Thomas Heilman (“plaintiff”) filed a motion to compel on September 19, 2018. ECF No.

18   246. In the relevant joint statement, he argued that third-party California Department of

19   Corrections and Rehabilitation’s (“CDCR”) objections to production were baseless and,

20   consequently, he was entitled to attorney’s fees associated with preparing the motion to compel.

21   ECF No. 264 at 6-8. Specifically, plaintiff took issue with CDCR’s invocation of objections

22   based on state law, the official information privilege, and its assertions that plaintiff’s counsel

23   could not be trusted to abide by a protective order that had previously been agreed to. Id. On

24   November 7, 2018, the court held a hearing on the motion and, on November 15, 2018 it issued a

25   written order in which it concluded that, pursuant to Fed. R. Civ. P. 371, plaintiff was entitled to

26          1
             If a motion to compel is granted a court must, pursuant to Federal Rule of Civil
27   Procedure 37(a)(5), “after giving an opportunity to be heard, require the party or deponent whose
     conduct necessitated the motion, the party or attorney advising that conduct, or both to pay the
28   movant’s reasonable expenses incurred in making the motion, including attorney’s fees,” unless
                                                       1
 1   recover reasonable expenses in bringing the motion to compel. ECF No. 272 at 3-4. CDCR
 2   subsequently filed a motion for reconsideration (ECF No. 276), which was denied by the district
 3   judge. ECF No. 283. The question of award amount was left to the court’s discretion. Id. Thus,
 4   the question before this court is the amount of fees for which plaintiff’s counsel is entitled.
 5          Plaintiff’s counsel filed a declaration detailing the hours expended in litigating the motion
 6   and their hourly rates for matters litigated in federal courts. Four attorneys and one paralegal
 7   worked on the motion:
 8          - Eliot D. Williams is a partner with nineteen years of experience litigating cases in
 9          federal court; his hourly rate is $895.
10          - Jason R. German is a senior associate with seven years of experience litigating cases in
11          federal court; his hourly rate is $745.
12          -Amy K. Liang is an associate with five years of experience litigating cases in federal
13          court; her hourly rate is $655.
14          -Jake W. Gallau is a first-year associate who has “worked on multiple civil cases in
15          federal court;” his hourly rate is $405.
16          -Larissa Soboleva is a senior paralegal with fourteen years of experience in civil federal
17          litigation; her hourly rate is $305.
18   ECF No. 277 at 2. Counsel represents that the foregoing rates are those which plaintiff, were he a
19   fee-paying client (he is being represented pro-bono), would have been billed by Baker Botts. Id.
20   The court notes that all of the foregoing attorneys hail from the Palo Alto office of Baker Botts
21   and these rates appear to pertain to that market. Based on the hours expended and the foregoing
22   rates, plaintiff’s counsel seek an award of $52,585. Id. at 4.
23                                            Lodestar Calculation
24          The “lodestar” method is the customary method for determining fees in this circuit. A
25   proper lodestar calculation requires a court to “start by determining how many hours were
26

27   the court finds that: (1) the movant failed to confer in good faith prior to filing the motion; (2) the
     opposing party’s objections were substantially justified; or (3) other circumstances make an
28   award of expenses unjust. Fed. R. Civ. P. 37(a)(5)(A).
                                                         2
 1   reasonably expended . . . and then multiply those hours by the prevailing local rate for an attorney
 2   of the skill required to perform the litigation.” Moreno v. City of Sacramento, 534 F.3d 1106,
 3   1111 (9th Cir. 2008).
 4           I.     Rate
 5           The Prison Litigation Reform Act (“PLRA”) alters the lodestar calculation. For the
 6   purposes of deciding the award at issue, the most relevant alteration is that the hourly rate used as
 7   a basis for the fee award is limited to 150 percent of the hourly rate used to pay counsel appointed
 8   under the Criminal Justice Act (henceforth the “PLRA rate”). 42 U.S.C. § 1997e(d)(3). This
 9   limitation applies to attorney’s fees arising from under Rule 37. Webb v. Ada County, 285 F.3d
10   829, 837 (9th Cir. 2002). The court recognizes that plaintiff’s counsel disagrees as to the
11   applicability of the PLRA limitations insofar as the award at bar is against a third party rather
12   than, as was the case in Webb, a defendant. ECF No. 285 at 2. The rationales articulated by the
13   court in Webb for applying the PLRA’s limitations to recovery of fees under Rule 37 seem
14   applicable here, however. In Webb, the court noted that “Webb’s contempt and discovery
15   motions were directly related to his § 1983 cause of action.” Webb, 25 F.3d at 837. That
16   directness of applicability is found here. Webb also cited “[c]ongress’ desire to reduce the costs
17   of [prisoner] lawsuits would not be furthered by awarding attorney’s fees piecemeal . . . .” Id.
18   That rationale would seem to apply with equal measure to instances where an award goes against
19   a third party rather than a defendant. As CDCR’s counsel points out, the relevant PLRA rate is
20   currently $210 – 150 percent of Criminal Justice Act rate of $140.2 ECF No. 282 at 3; ECF No.
21   282-1 at 5. Thus, that will be the rate used in the lodestar calculation.
22   /////
23   /////
24   /////
25           2
             With respect to paralegal fees, the Ninth Circuit has interpreted the PLRA to permit an
26   award based on hourly rates up to, but not exceeding, the rate cap set for attorneys. See Perez v.
     Cate, 632 F.3d 553, 557-58 (9th Cir. 2011). In its reply, CDCR does not offer a separate rate it
27   deems more appropriate for Ms. Soboleva. Thus, the court will use the $210 rate in calculating
     any hours it deems she reasonably expended on the motion.
28
                                                        3
 1          II.     Hours Reasonably Expended
 2          Plaintiff’s counsel represents the following as to hours expended:
 3

 4    Purpose                                           Hours
 5    Research related to CDCR’s Initial Responses      5.2 (J. German 1.2; J. Gallau 4)
 6    Review, identification of deficiencies, and       5.6 (J. German)
 7    drafting of a letter to CDCR based on initial
 8    responses
 9    Follow up with CDCR’s counsel regarding           1.6 hours (J. German)
10    aforementioned letter by way of e-mail
11    Review of additional discovery responses          8.2 hours (J. German 6.9; J. Gallau 1.3)
12    from CDCR (served after the initial
13    responses). Counsel relates that these
14    responses were each accompanied by “a
15    production, a privilege log, and at least one
16    supporting declaration.” ECF No. 277 at 3.
17    Research for joint statement                      4.4 hours (J. Gallau)
18    Drafting joint statement; reviewing and           37.9 hours (J. German 23.7; A. Liang 4; J.
19    collecting relevant portions of the case record   Gallau 10.2)
20    in support of join statement
21    Post-reception of CDCR’s portion of joint         3.5 hours (L. Soboleva)
22    statement, counsel finalized its own motion
23    and exhibits, filed them, and prepared delivery
24    of the court’s copies
25    Preparation for November 7, 2018 hearing on       10.3 hours (J. German)
26    motion to compel3
27
            3
              Preparation time for the hearing was actually 15.4 hours; travel time was 5 hours; and
28   1.4 hours were spent at the courthouse. Two motions were litigated in this case on November 7,
                                                      4
 1
      Travel to and from November 7, 2018 hearing          3.3 hours (J. German)
 2
      Time at court for November 7, 2018 hearing           .93 hours (J. German)
 3
      Five team meetings from August 18, 2018 to           Uncertain – counsel represents that it incurred
 4
      November 7, 2018 to discuss case strategy and $2,024 in fees as a result of these meetings
 5
      activities – including the motion to compel at       and arrives at this figure by “[u]sing the ratio
 6
      issue                                                of (1) the time spent litigating the motion to
 7
                                                           compel from August 18, 2018 (the date of
 8
                                                           Plaintiff’s letter to CDCR [concerning
 9
                                                           deficiencies in the initial responses] to the
10
                                                           November 7 hearing over (2) the overall time
11
                                                           spent on this case between those dates . . . .”
12
                                                           (emphasis added) ECF No. 277 at 4.
13

14            CDCR challenges the reasonableness of the expended hours. Specifically, it argues that:

15   (1) plaintiff’s declaration is insufficient insofar as it is not accompanied by time records or billing

16   entries and the descriptions of activities are insufficiently detailed to allow meaningful review; (2)

17   time spent reviewing CDCR’s responses (and accompanying privilege logs and declarations) is

18   not compensable insofar as counsel would have been required to do this regardless of the motion

19   to compel; (3) hours requested for preparing the joint statement and preparing for the hearing are

20   excessive; and (4) plaintiff’s request for fees based on team meetings is insufficiently supported.

21   The court will address each of these arguments.

22            First, the court finds the entries in the declaration to be sufficiently detailed. As plaintiff

23   points out in his reply, “counsel . . . is not required to record in great detail how each minute of

24   his time was expended. But at least counsel should identify the general subject matter of his time

25   expenditures.” Hensley v. Eckerhart, 461 U.S. 424, 437 n.12 (1983). The declaration meets that

26   /////

27
     2018, however, and counsel represents that the one at issue in this fee award was more involved
28   and, thus, uses a 2/3 multiplier each of these hour entries.
                                                        5
 1   standard insofar as it plainly explains – with one exception (to be discussed below) – how many
 2   hours were expended on each relevant matter.
 3          Second, the court largely rejects CDCR’s argument that the time spent reviewing its
 4   responses, privilege logs, and declarations should not be compensable. As plaintiff points out in
 5   his reply, the CDCR’s privilege logs and declarations (which were served after plaintiff’s counsel
 6   notified CDCR of the deficiencies in its responses) were provided in the service of meritless
 7   objections. ECF No. 285 at 7-8. The court does note that 5.6 hours (as documented supra) were
 8   spent “reviewing CDCR’s responses, identifying deficiencies in them, and drafting the letter.”
 9   ECF No. 277 at 3. Identification of deficiencies in the initial responses and the drafting of a letter
10   explaining those deficiencies would not have been necessary (or possible) if the responses had not
11   contained those deficiencies in the first instance. The court does, however, agree with CDCR that
12   regardless of the content of its responses, plaintiff’s counsel would have been required to review
13   them. The current billing does not parse between review, identification of deficiencies, and letter
14   drafting. Thus, the court will exercise its discretion and reduce the 5.6 hour number to 4.5 – a
15   reduction of approximately twenty percent. See Welch v. Metro. Life Ins. Co., 480 F.3d 942, 948
16   (9th Cir. 2007) (affirming district court’s authority to reduce block-billed hours by 10 to 30
17   percent).
18          Third, the court agrees in part with CDCR’s contention that the hours requested for
19   preparing the joint statement and preparing for the hearing are excessive. “The number of hours
20   to be compensated is calculated by considering whether, in light of the circumstances, the time
21   could reasonably have been billed to a private client.” Moreno v. City of Sacramento, 534 F.3d
22   1106, 1111 (9th Cir. 2008). The court finds that the number of hours – 37.9 – spent drafting the
23   joint statement (and reviewing and collecting relevant portions of the case record in support of the
24   same) is reasonable. As plaintiff points out, the motion to compel litigated thirteen items, was
25   accompanied by twenty exhibits, and included deposition transcripts and evidence drawn from a
26   lengthy period of discovery. For its part, CDCR argues that it required only 24.25 hours by a
27   single attorney to brief its half of the joint statement. ECF No. 282 at 7. But an opposing
28   counsel’s billing records – while potentially relevant to a determination of hours – are not
                                                        6
 1   dispositive. See Gonzalez v. City of Maywood, 729 F.3d 1196, 1202 (9th Cir. 2013). The
 2   discrepancy here – especially given the disparity in strength between the parties’ arguments –
 3   does not render the hour request unreasonable.
 4          The court does, however, agree that 10.3 hours spent preparing for a hearing on this
 5   motion is excessive.4 Unlike preparation of the joint statement – which reasonably required
 6   review and collection of various parts of the case record – preparation for the hearing should have
 7   been relatively straightforward. The parties’ arguments were set out previously in the joint
 8   statement and the rationales advanced by defendants and CDCR were neither complex nor
 9   persuasive. Thus, the court finds it appropriate to reduce the award by approximately half – to
10   5.3 hours. In reaching this figure, the court notes that CDCR’s counsel represents that he spent
11   2.75 hours to prepare for the hearing. ECF No. 282 at 7. While plaintiff was successful and
12   CDCR was not, that disparity in outcomes is still accounted for in the gap between 5.3 and 2.75
13   hours. In any event, regardless of the hours spent by CDCR’s counsel, preparation for the hearing
14   could have been adequately accomplished within 5.3 hours and the court finds that 5.3 hours were
15   reasonably and necessarily expended for that purpose.
16          Finally, the court agrees with CDCR that the team meetings are insufficiently supported
17   and declines to award fees for the five team meetings occurring between August 18 and
18   November 7, 2018. The lack of specificity in this billing makes a lodestar calculation at the
19   correct rate impossible. That same lack of specificity also makes it impossible to discern how
20   much meeting time was actually related to the motion at issue here.
21          III.    Lodestar Number
22          Plaintiff’s counsel pegs its number of hours expended at 80.93 (not including the team
23   meeting fees). As explained supra, the court finds it appropriate to reduce that number by 6.1
24   hours. The hours expended is, thus, 74.83. When multiplied by the PLRA rate, plaintiff’s
25   counsel is entitled to $15,714.30 (74.83 x 210).
26
            4
27            CDCR erroneously states that plaintiff’s counsel spent 15.4 hours preparing for the
     hearing. ECF No. 282 at 6. This figure does not account for the 2/3 multiplier used by plaintiff’s
28   counsel which reduces the hour number to 10.3.
                                                      7
 1           IV.     Lodestar Enhancement
 2           Plaintiff’s counsel argues that, even if the PLRA rate applies, this court should enhance
 3   the lodestar number with a multiplier. This circuit has determined that enhancement of the
 4   lodestar figure in PLRA cases is permitted in appropriate circumstances. See Kelly v. Wengler,
 5   822 F.3d 1085, 1100 (9th Cir. 2016). Kelly instructed:
 6                   A court first determines the lodestar figure by multiplying the hours
                     reasonably expended by a reasonable hourly rate; it then determines
 7                   whether to adjust that figure upward or downward. . . . There is
                     nothing in the attorney’s fees provisions of the PLRA that instructs a
 8                   court not to take both steps in this process.
 9   Id. In considering the propriety of an enhancement, a court must look to factors – articulated in
10   Kerr v. Screen Extras Guild, Inc., 526 F.2d 67 (9th Cir. 1975) - which are not subsumed in the
11   lodestar figure. See Morales v. City of San Rafael, 96 F.3d 359, 363-364 (9th Cir. 1996). The
12   non-subsumed factors include:
13                   (5) the customary fee, . . . (7) time limitations imposed by the client
                     or the circumstances, (8) the amount involved and the results
14                   obtained, (9) the experience, reputation, and ability of the attorneys,
                     (10) the ‘undesirability’ of the case, (11) the nature and length of the
15                   professional relationship with the client, and (12) awards in similar
                     cases.
16

17   Id. at 364 n.9. It is the fee applicant who bears the burden of proving that a fee enhancement is
18   warranted, and it must produce “specific evidence” supporting the award. Perdue v. Kenny A. ex
19   rel. Winn, 559 U.S. 542, 553 (2010).
20           The enhancement question presents a close call. The experience, reputation, and ability of
21   plaintiff’s counsel – Baker Botts is a well-regarded international law firm – cuts in their favor.
22   The discrepancy between the rates advanced in their declaration (for private clients) and the rates
23   they are entitled to recover under the PLRA underscores this fact. And the realities of prisoner
24   litigation make this category of cases undesirable to most attorneys. See Woods v. Carey, 722
25   F.3d 1177, 1182 n. 5 (9th Cir. 2013) (noting that “out of the 55,376 prisoner suits that ended in
26   2000, only 10.5% went to trial, and of those, a total of 77 resulted in victories for the prisoner. . . .
27   That is a success rate of 0.1% of the total number of suits filed a victory rate of 13% for those
28   prisoner suits ending in trial.”); see also Farrar v. Hobby, 506 U.S. 103, 114-15 (1992) (courts
                                                          8
 1   may award little to no attorney’s fees in civil rights actions where a claimant fails to recoup
 2   significant damages).
 3          The other factors identified above do not weigh in favor of an enhancement, however, and
 4   plaintiff’s counsel does not base its argument upon them. Rather, in addition to arguing
 5   undesirability, plaintiff’s counsel contends that: (1) failing to apply a multiplier would result in
 6   insufficient deterrence of discovery abuses like the ones at bar; and (2) the exceptional
 7   performance rendered by counsel in litigating this issue merits a multiplier. The court is
 8   unconvinced by the first argument. CDCR stands to pay more than fifteen thousand dollars for its
 9   conduct in relation to this motion. It is true, as plaintiff suggests, that CDCR is “a large and
10   sophisticated entity.” ECF No. 285 at 3. But forfeiting thousands of dollars in attorney’s fees
11   should be sufficient to discourage repeat offenses from all but the wealthiest and most stubborn
12   actors (and perhaps even those, if they are represented by conscientious counsel). With regard to
13   the second point, the court agrees that plaintiff’s counsel has admirably represented the client’s
14   interests. Nevertheless, the legal issues raised by this motion were not complex and the results
15   were not “extraordinary” or “exceptional” insofar as they were pre-ordained. As the court noted
16   at the hearing, it was the CDCR’s reliance on frivolous objections – that had previously been
17   litigated, no less – that warranted plaintiff’s near total victory on his motion to compel and the
18   attorney’s fees now being awarded.
19                                                Conclusion
20          Accordingly, it is ORDERED that plaintiff’s counsel is awarded $15,714.30 in fees.
21   DATED: January 18, 2019.
22

23

24

25

26

27

28
                                                         9
